Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Applicant’s response, filed 9/25/2020, to the Office action mailed 7/24/2020 (hereinafter “the previous Office action”) is acknowledged.  Applicant amended the Specification and presented arguments in response to the Office action.   
Claims 27-35 are pending and are presently under consideration.
Applicant’s arguments have been fully considered and are deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Priority
This application is a CON of 14/445,713 07/29/2014 (PAT 10,227,282); 14/445,713 is a CON of 13/043,049 03/08/2011 (PAT 8859626); 13/043,049 has PRO 61/311,575 03/08/2010

Withdrawn Specification Objections
The objections to the Specification set forth in the previous Office action have been withdrawn in view of Applicant’s present amendments of the Specification.

Withdrawn Drawings Objections
The objections to the drawing set forth in the previous Office action have been 

Withdrawn Rejections
The rejection of Claims 27-35 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Shoham (U.S. Patent No. 8,859,626 B2), set forth in the previous Office action, has been withdrawn in view of Applicant’s perfection of the priority of the instant application (supra).  Because the present application is a continuation of U.S. Patent 10,227,282, which is a continuation of Shoham (U.S. Patent 8,859,626 B2), claims 27- 35 are not anticipated by or obvious over Shoham because Shoham is not prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 27-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a bacterial infection caused by a bacterium that expresses accessory gene regulator A (“AgrA”), comprising administration of a compound as defined by instant claim 27, does not reasonably provide enablement for treating all bacterial infections.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
To be enabling, the Specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993).  Explaining what is meant by "undue experimentation," the Federal Circuit has stated that: 
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).   (As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”)

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors: 
1) the quantity of experimentation necessary, 
2) the amount of direction or guidance provided, 

4) the nature of the invention, 
5) the state of the prior art, 
6) the relative skill of those in the art, 
7) the predictability of the art, and 
8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833,839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons: 
The nature of the invention, the breadth of the claims, the state and predictability of the art, and relative skill of those in the art 
The invention relates to a method of treating a bacterial infection in a subject in need thereof, the method comprising: administering to the subject a compound having the following formula:

    PNG
    media_image1.png
    477
    238
    media_image1.png
    Greyscale


wherein R1, R2, R3, R4, and R5 are each independently selected from the group consisting of H, hydroxy, carboxy, lower alkoxy, lower alkoxyhydroxy, lower alkyl, alkenyl, sulfonic, and halo; and Y a lower alkanolyoxy; and pharmaceutically acceptable salts thereof.
Thus, the claims are very broad because they read on the treatment of all bacterial infections (i.e., all known and yet to be discovered bacterial strains).  It is noted that the majority of bacteria have not been characterized and only about half of the phyla of bacteria have species that can be grown in the laboratory.  See Rappé et al. (“The Uncultured Microbial Majority”, Annual Review of Microbiology, 2003, Vol. 57, pp. 369-394).
The relative skill of those in the art is high, generally that of an M.D. or Ph.D. The artisan using Applicant’s invention would generally be an infectious disease specialist.  That factor is outweighed, however, by the unpredictable nature of the art.  It is well established that "the scope of enablement varies inversely with the degree of In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.), Nationwide Chemical Corporation, et al. v. Wright, et al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances), Ex parte Sudilovsky 21 USPQ 2d 1702 (Appellant's invention concerns pharmaceutical activity.  Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable) In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian recombinant virus vaccine was uncertain).  As long as the Specification discloses at least one method of making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112, 1st Paragraph is satisfied. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  To that extent, if little is known in the prior art about the nature of the invention and the art is unpredictable, the Specification would need more detail as to how to make and use the invention in order to be enabling. See Chiron Corp v. Genetech, lnc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a specific and useful teaching.  The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from 
The amount of direction or guidance provided and the presence or absence of working examples 
The specification at para. [0004] to [0005] discloses that the application “relates to anti-virulence compositions and methods for treating bacterial infections and more particularly to compositions and methods for reducing the virulence of bacterium that expresses accessory gene regulator A (AgrA) … The method includes administering to the bacterium an amount of AgrA antagonist effective to inhibit the synthesis of one or more virulence factors by the bacterium.”  An exemplified AgrA antagonist (which is claimed in instant claim 38) defined by the instantly claimed formula is compound VI, which has the formula of:

    PNG
    media_image2.png
    132
    225
    media_image2.png
    Greyscale

(para. [0037]). 
At pages 24-26 of the specification in vitro testing of the efficacy of the selected compounds in inhibition of α-hemolysin secretion into the culture medium using MRSA strain USA300 (a Staphylococcal pathogen).  “Some of these compounds [including compound VI] were also assayed for rabbit blood hemolysis inhibition in Streptococcus pyogenes and were found to be active.”  Compound VI “was found to inhibit α-
The quantity of experimentation necessary 
Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, one of skill in the art would not accept the assertion that instant Compound VI (or any other compounds defined by the formula recited in claim 27) would be effective against all bacterial species.  
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license. It is not a reward for a search but a compensation for its successful conclusion and 'patent protection' is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable" (42 USPQ 2d 1001, Fed. Circuit 1997). 
Accordingly, the instant claims do not comply with the enablement requirement of 35 U.S.C. 112, first paragraph, since to practice the full scope of the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no reasonable assurance of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 27-30 and 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,859,626 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.  Instant claim 27 recites: A method of treating a bacterial infection in a subject in need thereof, the method comprising: administering to the subject a compound having the following formula:

    PNG
    media_image1.png
    477
    238
    media_image1.png
    Greyscale


wherein R1, R2, R3, R4, and R5 are each independently selected from the group consisting of H, hydroxy, carboxy, lower alkoxy, lower alkoxyhydroxy, lower alkyl, alkenyl, sulfonic, and halo; and Y a lower alkanolyoxy; and pharmaceutically acceptable salts thereof.
Claim 1 of the ‘626 patent recites:

    PNG
    media_image3.png
    399
    283
    media_image3.png
    Greyscale
.
Both claims recite the same compound formula.  Both instant claim 35 and ‘626 patent claim 4 recite the same compound, which is a specie of the claimed formulae. The claims differ in that the instant claim 27 is recites a method of treating a bacterial infection in a subject, while claim 1 of the ‘626 patent recites a method of reducing the virulence of a bacterium.  Reducing the virulence of a bacterium is a means of treating an infection caused by said bacteria.  It would have been obvious to treat a bacterial infection in a subject by inhibiting the virulence of the bacteria causing the infection by the administration of a compound of the claimed formula to the subject.
Instant claim 28 is drawn to the method of claim 27, further comprising administering an antibacterial therapeutic to the subject.  It would have been obvious to treat a bacterial infection by administering the instant compound to reduce the virulence of the bacteria and additionally administering to the subject an additional therapeutic, prima facie obvious to use in combination two or more agents that have previously been used separately for the same purpose. In re Kerkhoven, 205 USPQ 1069 (CCPA).

Claims 27, 28, 33 and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 and 7 of U.S. Patent No. 9,782,363 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.  Instant claim 27 recites: A method of treating a bacterial infection in a subject in need thereof, the method comprising: administering to the subject a compound having the following formula:

    PNG
    media_image1.png
    477
    238
    media_image1.png
    Greyscale


wherein R1, R2, R3, R4, and R5 are each independently selected from the group consisting of H, hydroxy, carboxy, lower alkoxy, lower alkoxyhydroxy, lower alkyl, alkenyl, sulfonic, and halo; and Y a lower alkanolyoxy; and pharmaceutically acceptable salts thereof.

The claims differ in that the instant claim 27 is directed a method of treating a bacterial infection in a subject, while claims 6 and 7 of the ‘363 patent is directed to a method of reducing the virulence of a bacterium.  Reducing the virulence of a bacterium is a means of treating an infection caused by said bacteria.  It would have been obvious to treat a bacterial infection in a subject by inhibiting the virulence of the bacteria causing the infection by the administration of a compound of the claimed formula to the subject.
Instant claim 28 is drawn to the method of claim 27, further comprising administering an antibacterial therapeutic to the subject.  It would have been obvious to treat a bacterial infection by administering the compounds of patent claim 6 and 7 to reduce the virulence of the bacteria and additionally administering to an additional therapeutic, such as an antibiotic, for treating the bacterial infection.  It is generally prima facie obvious to use in combination two or more agents that have previously been used separately for the same purpose. In re Kerkhoven, 205 USPQ 1069 (CCPA).

Conclusion
Claims 27-35 are rejected.
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070.  The examiner can normally be reached on M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGG POLANSKY/Examiner, Art Unit 1629     

/SAVITHA M RAO/Primary Examiner, Art Unit 1629